DETAILED ACTION
Claims 1, 2, 6-9, 11-17 and 20 are pending examination.
Claims 3-5, 10, 18, 19 are canceled.
Claims 1, 15 and 20 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the currently amended limitations overcome the teachings Karalnik from the previous Office action.  Specifically, Applicant argues that Karalnik teaches decreasing the power supplied to the thermoelectric cooler by turning off the voltage supply rather than decreasing the power to be above zero power as is currently claimed.
	The Examiner respectfully disagrees.  First, while portions of Karalnik cited in the previous Office action teach the potential of turning off  one or more TECs when a temperature is within and a certain range, other embodiments teach adjusting (increasing/decreasing) the amount of voltage delivered to the TECs to keep a SSD within a specific temperature range [0040; If the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a first TEC activation configuration to reduce the temperature to less than or equal to the first threshold temperature. For example, the first TEC activation configuration may activate one or more of the TEC devices 218a, 218b, 218c by delivering a first amount of power to one or more of the TEC devices 218a, 218b, 218c. In another example scenario, the controller 208 may determine whether the obtained temperature measurements exceed the second threshold temperature. If the obtained temperature measurements exceed the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a second TEC activation configuration to reduce the temperature to less than or equal to the second threshold temperature . . .  the first amount of power may be delivered by applying a first voltage level to one or more of the TEC devices 218a, 218b, 218c, and the second amount of power may be delivered by applying a second voltage level to one or more of the TEC devices 218a, 218b, 218c, where the second voltage level is greater than the first voltage level].
	Furthermore, newly cited Huang similarly teaches increasing/decreasing voltage delivered to a TE to maintain temperature of an SSD within a specified range  [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds] [0026; logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors].
	Consequently, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 6, 7, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Huang (US Patent Publication 2019/0122704 A1).
Regarding claim 1, Karalnik teaches a method for temperature control [0040], the method comprising:
temperature of the device is monitored];
determining that the first temperature exceeds a first threshold [0040; the controller determines whether the temperature measurements exceeds one or more threshold temperatures]; and
increasing a power supplied to a thermoelectric cooler thermally connected to the electronic device [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased],
wherein the increasing of the power comprises increasing the power in response to determining that the first temperature exceeds the first threshold [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased], 
sensing a second temperature of the electronic device [0040];
determining that the second temperature is below the first threshold and is above a lower value of a tolerance temperature range [0040]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased] [0041] [Fig 3].
logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors];
determining that the second temperature is below the first threshold and is above a lower value of a tolerance temperature range [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang.  Karalnik teaches techniques for mitigating temperature increases in an electronic device by monitoring temperatures and controlling them to remain within one or more thresholds by activating and managing the configuration of one or more thermoelectric cooler devices (TECs) to maintain the temperature within the one or more thresholds [0040].  Karalnik teaches taking multiple temperature readings [0040], and the device temperature within one or more ranges by adjusting the input voltages to one or more TECs or by selecting powering on or off the TEC(s).  Huang similarly teaches controlling the temperature of an SSD by controlling the application of input voltage to thermoelectric coolers and specifically increasing/decreasing the TEC input voltage based on whether the SSD temperature exceeds one or more thresholds.  One of ordinary skill in the art would have motivation 

Karalnik, et al. teaches:

[0040] In another example approach, the controller 208 may determine whether temperature measurements from one or more regions of the SSD 202 exceed one or more threshold temperatures from among a set of threshold temperatures. For example, the controller 208 may obtain temperature measurements at or near the controller 208, the volatile memory device 210, and/or the non-volatile memory device 212. For example, the set of threshold temperatures may include a first threshold temperature and a second threshold temperature, where the second threshold temperature is greater than the first threshold temperature. In one example scenario, the controller 208 may determine whether the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature. If the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a first TEC activation configuration to reduce the temperature to less than or equal to the first threshold temperature. For example, the first TEC activation configuration may activate one or more of the TEC devices 218a, 218b, 218c by delivering a first amount of power to one or more of the TEC devices 218a, 218b, 218c. In another example scenario, the controller 208 may determine whether the obtained temperature measurements exceed the second threshold temperature. If the obtained temperature measurements exceed the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a second TEC activation configuration to reduce the temperature to less than or equal to the second threshold temperature. For example, the second TEC activation configuration may activate one or more of the TEC devices 218a, 218b, 218c by delivering a second amount of power to one or more of the TEC devices 218a, 218b, 218c. In this example, the second amount of power may be greater than the first amount of power. In one aspect, the first amount of power may be delivered by applying a first voltage level to one or more of the TEC devices 218a, 218b, 218c, and the second amount of power may be delivered by applying a second voltage level to one or more of the TEC devices 218a, 218b, 218c, where the second voltage level is greater than the first voltage level. It should be understood that the second TEC activation configuration enables one or more of the TEC devices 218a, 218b, 218c to provide a greater cooling effect as compared to the first TEC activation configuration.

[Emphasis Added by Examiner]

the SSD 202 includes temperature sensors 23a, 230b and 230c, to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD (temperatures are taken at different regions of the SSD)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang for the same reasons as disclosed above.
Regarding claim 7, Karalnik in view of Huang teaches the method of claim 6, and Karalnik further teaches comprising: determining that the third temperature is within the tolerance temperature range; and
sensing a fourth temperature of the electronic device [Fig 2; sensors 230a-c monitor temperatures at different locations of the device] [0032; In some aspects, the SSD 202 may include one or more temperature sensors, such as the temperature sensors 230a, 230b, and 230c. In some aspects of the disclosure, the one or more temperature sensors are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD]1.

Regarding claim 13, Karalnik in view of Huang teaches the method of claim 1, and Karalnik further teaches wherein the sensing of the first temperature of the electronic device comprises sensing a temperature of a controller of a solid state drive [Fig 2, SSD 202] [0039-0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang for the same reasons as disclosed above.
Regarding claim 14, Karalnik in view of Huang teaches the method of claim 1, and Karalnik teaches wherein the sensing of the first temperature of the electronic device comprises sensing a temperature of a memory component of a solid state drive [Fig 2; Sensor 230c measures the temperature of memory 212 in the SSD 202].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang for the same reasons as disclosed above.
Regarding claim 15, Karalnik teaches a system, comprising:
a processing circuit [Fig 2; Controller 208];
a memory [Fig 2; NVM 212]; and
a first thermoelectric cooler [Fig 2; TECs 218a, 218b, 218c],
the memory storing instructions that, when executed by the processing circuit, cause the processing circuit to:
cause a temperature sensor to sense a first temperature of a first solid state drive [0032, 0040; temperature of the device is monitored];
the controller determines whether the temperature measurements exceeds one or more threshold temperatures]; and
cause a first drive circuit to increase a power supplied to the first thermoelectric cooler, the first thermoelectric cooler being thermally connected to the first solid state drive [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased];
sensing a second temperature of the electronic device [0040];
determining that the second temperature is below the first threshold and is above a lower value of a tolerance temperature range [0040]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased] [0041] [Fig 3].
Huang teaches sensing a second temperature of the electronic device [0026; logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors];
voltage input to the TEC is adjusted to maintain temperatures between thresholds]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang for the same reasons as disclosed above.
Regarding claim 20, Karalnik teaches a system, comprising:
means for processing [Fig 2; Controller 208];
a memory [Fig 2; NVM 212]; and
a first thermoelectric cooler [Fig 2; TECs 218a, 218b, 218c], 
the memory storing instructions that, when executed by the means for processing, cause the means for processing to:
sense a first temperature of a first solid state drive [0032, 0040; temperature of the device is monitored];
determine that the first temperature exceeds a first threshold [0040; the controller determines whether the temperature measurements exceeds one or more threshold temperatures]; and
increase a power supplied to the first thermoelectric cooler, the first thermoelectric cooler being thermally connected to the first solid state drive [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased],
sensing a second temperature of the electronic device [0040];
determining that the second temperature is below the first threshold and is above a lower value of a tolerance temperature range [0040]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0040; if a temperature exceeds a first threshold, one or more thermoelectric coolers (TECs) are activated at a first voltage, if a temperature exceeds a second temperature threshold, the voltage of the TECs are increased] [0041] [Fig 3].
Huang teaches sensing a second temperature of the electronic device [0026; logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors];
determining that the second temperature is below the first threshold and is above a lower value of a tolerance temperature range [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds]; and 
decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the lower value, wherein the decreasing decreases the power to be above zero power [0024-0025; voltage input to the TEC is adjusted to maintain temperatures between thresholds].
.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Huang (US Patent Publication 2019/0122704 A1) and further in view of Rangarajan, et al. (US Patent Publication 2015/0082811 A1).
Regarding claim 2, Karalnik in view of Huang teaches the method of claim 1, wherein:
the power supplied to the thermoelectric cooler is an average power supplied to the thermoelectric cooler [0040]; but may not explicitly teach: 
the increasing of the power comprises modifying a duty cycle of a pulse-width-modulated drive current applied to the thermoelectric cooler.
However, Rangarajan teaches the increasing of the power comprises modifying a duty cycle of a pulse-width-modulated drive current applied to the thermoelectric cooler [0037; the PWM unit may generate a duty cycle signal (e.g., a given number of pulses per time unit) based on the TEC power level].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang and Rangarajan.  Karalnik and Huang collectively teach techniques for mitigating temperature increases in an electronic device by monitoring temperatures and controlling them to remain within one or more thresholds by activating and managing the configuration of one or more thermoelectric cooler devices (TECs) to maintain the temperature within the one or more thresholds [0040].  Rangarajan teaches another system for using TEC’s to maintain the temperature of an electronic device within a 

Regarding claim 12, Karalnik in view of Huang teaches the method of claim 1, but may not explicitly teach wherein the electronic device is a central processing unit.
However, Rangarajan teaches a system for mitigating temperature increases in an electronic device using one or more TECs and further teaches wherein the electronic device is a central processing unit [0043; each TEC device 230 may be configured to cool a particular portion or component of the processor 200].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Huang with Rangarajan for the same reasons as disclosed above.

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Huang (US Patent Publication 2019/0122704 A1) and further in view of Hsieh (US Patent Publication 2019/02754864 A1).
Regarding claim 8, Karalnik in view of Huang teaches the method of claim 3, and Karalnik teaches further comprising: determining that the second temperature exceeds the first threshold [0040; the set of threshold temperatures may include a first threshold temperature and a second threshold temperature, where the second threshold temperature is greater than the first threshold temperature.  In an example scenario, the controller may determine whether the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature];
determining that:	
the power supplied to the thermoelectric cooler is at a drive limit, or a third temperature is less than a second threshold [Fig 2, sensors 230a-c] [0040; the set of threshold temperatures may include a first threshold temperature and a second threshold temperature, where the second threshold temperature is greater than the first threshold temperature.  In an example scenario, the controller may determine whether the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature]; and
limiting an activity rate of the electronic device [0038; the controller 208 may execute the command with throttling] [0044; If the workload exceeds the second workload threshold, the controller 208 may be configured to perform the second temperature mitigation operation by activating one or more of the TEC devices 218a, 218b, 218c and also performing thermal throttling], but may not explicitly teach wherein the second threshold is based on a first humidity.
Hsieh teaches another system for using a thermoelectric cooling unit (TEC) for controlling the temperature of a system and further teaches wherein the second threshold is based on a first humidity [Abstract; if the humidity value is greater than a humidity threshold and the temperature value is greater than a temperature threshold, the thermoelectric cooling unit removes the moisture in the housing] [Fig 4 and related text, Step 405].

Hsieh teaches another system for using a thermoelectric cooling unit (TEC) for controlling the temperature of a system.  Hsieh further teaches using humidity to determine whether a threshold is exceeded that requires enabling or increasing the power to a TEC [Abstract; if the humidity value is greater than a humidity threshold and the temperature value is greater than a temperature threshold, the thermoelectric cooling unit removes the moisture in the housing].  One of ordinary skill in the art would be motivated to combine the teaching of Hsieh to monitor the humidity and dew point of a computing system to determine when a cooler need to be enabled with the TEC control system from Karalnik to determine when to activate and how much power to apply the TECs of Karalnik.
Regarding claim 9, Karalnik in view of Huang and further in view of Hsieh teaches the method of claim 8, and Hsieh teaches further comprising: 
sensing the first humidity [0012; sensing a humidity value]; and 
determining a dew point based on the first humidity, wherein the second threshold is based on the dew point [0054; dew point is correlated with the humidity].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Hsieh for the same reasons as disclosed above.
temperatures are taken at different locations in the SSD].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik, Huang and Hsieh for the same reasons as disclosed above.
Regarding claim 11, Karalnik in view of Huang teaches the method of claim 1, and Huang further teaches, wherein:
the sensing of the first temperature comprises sensing the first temperature with a first temperature sensor [0026; logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors]; and
the sensing of the second temperature comprises sensing the second temperature with a second temperature sensor different from the first temperature sensor [0026; logic core sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stack memory and the logic core] [0032; the voltages applied to the TECs are adjusted based on the temperatures recorded by the thermal sensors]. 
Karalnik further teaches the sensing of the first temperature comprises sensing the first temperature with a first temperature sensor [0032, Fig 2, temperatures are taken at different locations in the SSD . . . temperature taken using sensor 230a]; and
the sensing of the second temperature comprises sensing the second temperature with a second temperature sensor different from the first temperature sensor [0032].
.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Huang (US Patent Publication 2019/0122704 A1) and further in view of Chainer, et al. (US Patent Publication 2012/0279233 A1).
Regarding claim 16, Karalnik teaches the system of claim 15, wherein the system comprises a first rack comprising: 
the first solid state drive [0040; solid state 202] [003; system is for mitigating temperature increases in SSDs]; and
a second solid state drive [0040; solid state 202] [003; system is for mitigating temperature increases in SSDs], 
wherein the instructions further cause the processing circuit to cause a second drive circuit to increase a power supplied to a second thermoelectric cooler thermally connected to the second solid state drive [0039-0040].
Karalnik teaches mitigating temperature increases in SSDs by applying voltage to TECs but may not explicitly teach a rack having multiple SSDs.
Chainer teaches wherein the system comprises a first rack [Fig 3, Rack 110 includes drives 340] [Fig 11, Rack 1100 includes SSDs 1120] comprising: 
the first solid state drive [Fig 3, Rack 110 includes drives 340] [Fig 11, Rack 1100 includes SSDs 1120] [0036; replaceable drives (SSDs)]; and
Rack 110 includes drives 340] [Fig 11, Rack 1100 includes SSDs 1120], 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik, Huang and Chainer.  Karalnik and Huang collectively teach techniques for mitigating temperature increases in an electronic device by monitoring temperatures and controlling them to remain within one or more thresholds by activating and managing the configuration of one or more thermoelectric cooler devices (TECs) to maintain the temperature within the one or more thresholds [0040].  Chainer teaches a rack with a series of SSDs [Figs 3, 4 and 11].  One of ordinary skill in the art would recognize that the drives in the rack would generate heat and would be motivated to use the TECs from Karalnik to maintain the SSDs below one or more temperature thresholds.

Regarding claim 17, Karalnik in view of Huang and Chainer teaches the system of claim 16, wherein the system further comprises a second rack comprising: 
a third solid state drive [Chainer, Fig 3, Rack 110 includes drives 340] [Chainer, Fig 11, Rack 1100 includes SSDs 1120] [Chainer, 0036; replaceable drives (SSDs)];
wherein the instructions further cause the processing circuit to cause a third drive circuit to maintain a power supplied to a third thermoelectric cooler thermally connected to the third solid state drive [Karalnik, 0039-0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik, Huang and Chainer for the same reasons as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang, et al. (US Patent Publication 2017/0284708 A1), teaches another thermoelectric cooler that is used to control the temperature of a solid state device [0026] [0033].

Thao, et al. (US Patent Publication 2019/0024953 A1), teaches a thermal management system for an enclosure containing electrical components that includes a TEC for controlling temperature inside the enclosure and a controller for the cooling unit [0035; the PWM signal can be applied to the TEC and components thereof. For example, by increasing the PWM signal the rotational speed of a fan may be increased to move more air through the TEC].

Chun (US Patent Publication 2017/0038805 A1), teaches another system and method for maintaining components of an electronic device below a threshold temperature using one or more TECs [0044].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        17 February 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While Fig 2 shows 3 sensors for monitoring temperatures at different locations, the reference discloses the SSD 202 may include one or more temperature sensors that are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD.  Inherently, the disclosure that the temperature may be measured at any number of locations within the SSD and may include any number of sensors teaches sensing a fourth temperature of the electronic device [0032].